In re Young, Benny Joe; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Caddo, 1st Judicial District Court Div. C, No. 227,092; to the Court of Appeal, Second Circuit, No. 40973-KH.
Relator represents that the district court has failed to act timely on a Brady violation claim filed on or about October 27, 2005. If relator’s representation is correct, the district court is ordered to consider and act on the claim. The district court is ordered to provide this Court with a copy of its judgment.